Citation Nr: 9910321	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-48 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability, 
claimed as chest pains. 

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for residuals of a burn 
of the left middle finger.

4.  Entitlement to service connection for residuals of right 
knee disability.

5.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for a burn of 
the left middle finger will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
establishes a nexus between his current chest pains, 
diagnosed as angina, and his military service. 

3.  There is no competent medical evidence of record which 
establishes a nexus between his currently diagnosed 
arteriosclerotic heart disease and his military service.

4.  There is no competent medical evidence of record which 
established the presence of a current right knee disability.

5.  There is no competent medical evidence of record which 
establishes a nexus between his currently diagnosed 
peripheral vascular disease and his military service.

CONCLUSION OF LAW

1.  The claim for entitlement to service connection for a 
disability claimed as chest pains is not well grounded.  
38 U.S.C.A. § 5107 (West 1997).

2.  The claim for entitlement to service connection for 
arteriosclerotic heart disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1997).

3.  The claim for entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1997).

4.  The claim for entitlement to service connection for 
peripheral vascular disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
he has submitted well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veteran's Claims (Court) has further held that 
where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet.App. 384, 388  (1995).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  If the claimant has not 
presented a well grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) (West 1991) to assist the claimant any further in 
the development of that claim.  Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for 
cardiovascular disease if it is manifested to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1996).

Factual Background

The veteran's service medical records demonstrate that at the 
time of the February 1972 induction, the veteran gave a 
history of swollen or painful joints, and pain or pressure in 
the chest.  The examination clinically evaluated all 
pertinent systems as normal.  The veteran was seen at the 
dispensary in April 1972 for right knee pain.  An examination 
was negative.  He was evaluated at the orthopedic clinic.  At 
that time a history of a torn meniscus was reported.  He had 
periodic giving away of the right knee.  The re was no 
locking, effusion, or catching.  He experienced blunt traumas 
to the patella on several occasions.  The examination was 
within normal limits.  The impression was no specific 
pathology found.  An arthrogram was within normal limits.  He 
was seen later in April 1972 at which time the impression was 
bursitis.

The service treatment records reflect that the veteran was 
seen at the dispensary in June 1972 with a history of vague 
pressure and a catching substernal chest pain since the age 
of seventeen.  It occurred only when he was uptight.  The 
pain began shortly after his father died.  His blood pressure 
was 118/84.  The impression was personality disorder.  He was 
seen in December 1972 with a ten year history of off and on 
chest pains.  He indicated that today they were severe.  The 
impression was an upper respiratory infection. 

The service treatment records contain no clinical finding 
diagnostic of arteriosclerotic heart disease or peripheral 
vascular disease.  At the December 1973 separation 
examination the veteran gave a history of swollen or painful 
joints, and pain or pressure in the chest and cramping in his 
legs.  Upper respiratory infections in April and December 
1972, and bursitis in April 1973 were reported.  The 
examination were clinically evaluated all pertinent systems 
as normal.  His blood pressure was 118/70.  A posterior-
anterior chest X-ray revealed that the chest was within 
normal limits.

A private hospital examination record dated in August 1994 
shows that the veteran was admitted with a three day history 
of chest pain.  The pain was described as being in the 
central part of the chest, radiating to the back, and also in 
between the shoulder blades.  There was no shortness of 
breath, diaphoresis, palpitations, or pain on deep breathing.  
The veteran was admitted to rule out myocardial infarction.  
The examiner provided a diagnosis of chest pain, atypical, 
but with good response to Nitroglycerin.  The examiner also 
noted that the symptoms were very suggestive on angina.  He 
was to remain until a cause could be identified.

The veteran was seen at VA outpatient clinics from 1994 to 
1997 for arteriosclerotic heart disease, angina, 
hypertension, peripheral vascular disease and bilateral 
aortobifemoral occlusive disease.  The record contains no 
finding pertaining to peripheral vascular disease or a 
disability involving the right knee.

I. Arteriosclerotic Heart Disease and Chest Pains

The veteran asserts that service connection is warranted for 
chest pain and arteriosclerotic heart disease as these 
disabilities were manifested during his period of active 
service.  In this regard, the veteran is capable of reporting 
his symptoms.  Falzone v. Brown, 8 Vet.App. 398, 403, 405 
(1995).  However, it has not been indicated that he possesses 
the requisite medical knowledge to be able to opine on a 
matter involving medical principles or medical causation.  
See Espiritu, v. Derwinski, 2 Vet. App. 492 (1992).  

The service medical records demonstrate that he was seen on 
two occasions for chest pain, diagnosed as a personality 
disorder and an upper respiratory disorder.  The service 
medical records contain no finding diagnostic of heart 
disease.  The first post-service evidence of chest pain and 
arteriosclerotic heart disease was in 1994, many years after 
service.  When evaluated in August 1994 for a three day 
history of chest pain, the impression was angina.  

As previously indicated, in order to have a well-grounded 
claim there must be competent medical evidence, which 
establishes a relationship between the inservice disease or 
injury and the current disability.  The veteran has not 
submitted any medical evidence nor is there any medical 
evidence on record, which establishes a link between his 
current chest pains, diagnosed as angina, the current 
arteriosclerotic heart disease, and his period of active 
duty.  Accordingly, these claims are not well grounded and 
must be denied. 

II Right Knee 

The veteran asserts that service connection is warranted for 
residuals of a right knee injury, which occurred during his 
period of active service.  The veteran's service medical 
records demonstrate that the veteran was evaluated in April 
1972 for right knee pain.  However, the examinations showed 
no abnormality.  Additionally an arthrogram showed no 
abnormality.  The postservice medical records contain no 
finding relative to a right knee disability.

The veteran has no submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
shows that he currently has a right knee disability.  
Accordingly, this claim is not well grounded and must be 
denied. 

III. Peripheral vascular disease

The veteran asserts that service connection is warranted for 
peripheral vascular disease, which was incurred in by 
service.  Service treatment records contain no finding 
diagnostic of peripheral vascular disease.  At the time of 
the separation examination, the veteran gave a history of 
cramping in his legs.  However, the examination showed no 
abnormality of the vascular system.  The first postservice 
clinical evidence of peripheral vascular disease was in 1994, 
many years after service.  The veteran has not submitted any 
medical evidence nor is there any medical evidence on record, 
which establishes a nexus between his currently diagnosed 
peripheral vascular disease and his military service.  
Accordingly, this claim is not well grounded and must be 
denied.

Regarding the above determinations, the Board finds that the 
veteran has been informed of the requirements for service 
connection through the issuance of a statement of the case 
and of a supplemental statement of the case, and that no 
further obligations exist upon VA under Robinette, 8 Vet. 
App. at 80. 

The Board acknowledges that it has rendered determinations 
regarding the issues of service connection for 
arteriosclerotic heart disease and peripheral vascular 
disease on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for a disability claimed as 
chest pains, arteriosclerotic heart disease, a right knee 
disability, and peripheral vascular disease is denied.  


REMAND

The veteran's service medical records demonstrate that he was 
treated in October 1973 when he touched a cable from a 
transmitter to an antenna of RF power source for radio and 
received a radiation burn to the left middle finger.  In view 
of the inservice findings, the Board is of the opinion that 
additional development is required prior to further 
disposition of this matter.

Accordingly, the case is REMANDED to the RO for the 
following: 

1. The RO should inform veteran that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  A VA examination should be conducted 
in order to determine the nature and 
severity of any residual disability 
resulting from the burn to the left 
middle finger, to include scarring.  The 
claims file and a copy of this Remand are 
to be furnished to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought is not 
granted, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided an opportunity to respond.  The 
claims folder should then be returned to 
the Board for further review, as 
appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

